Case: 18-12772    Date Filed: 06/12/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-12772
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:17-cr-00224-LSC-WC-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

MICHAEL E. PETEN, JR.,
a.k.a. Michael Peten,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                 (June 12, 2019)

Before WILSON, WILLIAM PRYOR and HULL, Circuit Judges.

PER CURIAM:

      Michael Peten Jr., who pleaded guilty without the benefit of a written

agreement to two counts of being a felon in possession of a firearm and
              Case: 18-12772     Date Filed: 06/12/2019    Page: 2 of 2


ammunition, 18 U.S.C. § 922(g)(1), appeals the denial of his motion to suppress.

The government argues, and we agree, that Peten waived his right to appeal the

adverse ruling by later pleading guilty to crimes involving the items that he sought

to suppress. See United States v. Charles, 757 F.3d 1222, 1227 n.4 (11th Cir. 2014)

(concluding that defendant’s guilty plea waived challenge to denial of motion to

suppress evidence obtained in a traffic stop); see also United States v. Patti, 337
F.3d 1317, 1320 (11th Cir. 2003) (“Generally, a voluntary, unconditional guilty

plea waives all non-jurisdictional defects in the proceedings.”). Peten failed to

reserve the pre-plea ruling for appellate review in his written consent to plead

guilty or during his change of plea hearing, as provided in Federal Rule of

Criminal Procedure 11(a)(2), and he does not argue that his pleas were entered

unknowingly or involuntarily. Peten’s pleas of guilty “render[ed] irrelevant—and

thereby prevent[ed] [him] from appealing—the constitutionality of case-related

government conduct that [took] place before the plea [was] entered.” Class v.

United States, 138 S. Ct. 798, 805 (2018); see Haring v. Prosise, 462 U.S. 306,

320 (1983) (“[A] guilty plea results in the defendant’s loss of any meaningful

opportunity he might otherwise have had to challenge the admissibility of evidence

obtained in violation of the Fourth Amendment.”).

      We AFFIRM Peten’s convictions.




                                          2